11/25/2020             Case 3:20-cv-02055-YY            Document 2-1 Filed 11/25/20 Page 1 of 16
                                 https://publicaccess.courts.oregon.gov/PublicAccessLogin/CaseDetail.aspx?CaseID=32477318

  Skip to Main Content Logout My Account Search Menu Search Civil, Family, Probate and Tax Court Case
                                                                                                                        Location : All Locations Images Help
  Records Refine Search Back
                                                            R                            A
                                                                    C        N . 20CV29344

 Elixir Therapeutics, LLC vs Global Innovative Concepts, LLC                         §                       Case Type: Contract
                                                                                     §                                   Debt Collection - UTCR
                                                                                                               Subtype:
                                                                                     §                                   5.180(3)
                                                                                     §                       Date Filed: 08/24/2020
                                                                                     §                        Location: Multnomah


                                                                        P        I

                                                                                                                               Attorneys
 Defendant      Global Innovative Concepts, LLC


 Plaintiff      Elixir Therapeutics, LLC                                                                                       Charles R Markley
                                                                                                                                Retained
                                                                                                                               503 228-7967(W)


                                                                E            O               C

            OTHER EVENTS AND HEARINGS
 08/24/2020 Complaint
             Declaratory Jgm; Not Subject to Mandatory Arbitration
             Created: 08/25/2020 12:17 PM
 08/24/2020 Service
               Global Innovative Concepts, LLC                              Served                 10/22/2020
                                                                            Returned               10/22/2020
              Created: 08/25/2020 12:17 PM
 10/22/2020 Summons
              Created: 10/23/2020 3:37 PM
 10/22/2020 Affidavit/Declaration - Mailing
              Created: 11/03/2020 10:12 AM


                                                                    F                I



             Plaintiff Elixir Therapeutics, LLC
             Total Financial Assessment                                                                                                                281.00
             Total Payments and Credits                                                                                                                281.00
             Balance Due as of 11/25/2020                                                                                                                0.00

 08/25/2020 Transaction Assessment                                                                                                                      281.00
 08/25/2020 xWeb Accessed eFile            Receipt # 2020-521341                                 Elixir Therapeutics, LLC                             (281.00)




                                                                                                                                  Exhibit 1
https://publicaccess.courts.oregon.gov/PublicAccessLogin/CaseDetail.aspx?CaseID=32477318                                                                   1/1
                                                                                                                               Page 1 of 16
                 Case 3:20-cv-02055-YY      8/24/2020 2-1
                                            Document  4:57 PM
                                                           Filed 11/25/20            Page 2 of 16
                                               20CV29344


 1

 2

 3

 4                         IN THE CIRCUIT COURT OF THE STATE OF OREGON

 5                                   FOR THE COUNTY OF MULTNOMAH

 6   ELIXIR THERAPEUTICS, LLC, a Wyoming
     limited liability company,                            Case No.
 7
                        Plaintiff,                         COMPLAINT
 8

 9                 v.                                      (Action for Declaratory Judgment)

10   GLOBAL INNOVATIVE CONCEPTS, LLC,                      NOT SUBJECT TO COURT ORDERED
                                                           ARBITRATION
     an Alabama limited liability company,
11
                                                           Fee Authority: ORS 21.135(1), (2)(f)
12                      Defendant.

13           Plaintiff Elixir Therapeutics, LLC ( Elixir ), by and through its counsel, alleges as

14   follows:

15                                      FIRST CLAIM FOR RELIEF

16                                        (Declaratory Judgment)

17                                                    1.

18           Elixir is a supplier of medical equipment and supplies within the healthcare industry.

19                                                    2.

20           Global Innovative Concepts, LLC ( Global ) is a technology consulting and services firm

21   providing various solutions and business services to a variety of other industries.

22                                                    3.

23           In the spring of 2020, Global and Elixir exchanged communications concerning the

24   possibility of forming an agreement where each entity would provide services and contribute

25   towards the execution of one or more successful purchase orders for various medical equipment

26   and supplies.


Page 1 -   COMPLAINT                                                    Williams Kastner
                                                                        1515 SW Fifth Avenue, Suite 600
                                                                        Portland, OR 97201-5449
                                                                        (503) 228-7967
     7189102.1                                                                                     Exhibit 1
                                                                                                Page 2 of 16
                 Case 3:20-cv-02055-YY      Document 2-1      Filed 11/25/20        Page 3 of 16




 1                                                    4.

 2           On or about April 28, 2020, Elixir sent a proposed Compensation Agreement to Global

 3   for its review and input. A true and correct copy of this e-mail with the proposed Compensation

 4   Agreement is attached hereto as Exhibit 1.

 5                                                    5.

 6           Between April 28, 2020, and May 11, 2020, Elixir did not receive an executed copy of

 7   the Compensation Agreement from Global.

 8                                                    6.

 9           On or about May 11, 2020, Elixir e-mailed Global and communicated that the attached

10   agreement was never executed or returned to me or anyone at Elixir and is therefore revoked and

11   considered of no further force or effect. A true and correct copy of this e-mail correspondence

12   is attached hereto as Exhibit 2.

13                                                    7.

14           No written agreement was ever subsequently reached between Elixir and Global.

15                                                    8.

16           Presently, Global claims that the Compensation Agreement is valid and seeks to enforce

17   that agreement even though it was never executed. As such, Elixir petitions the Court for judicial

18   relief in establishing the contractual obligations between the parties. Absent a declaratory

19   judgment, Elixir will face substantial injury as Global in the meantime continues to pursue

20   available enforcement mechanisms which is presently adversely impacting Elixir s ongoing

21   business operations.

22           WHEREFORE, Plaintiff asks for the following relief:

23           1.       Entry of a judgment declaring that there is no written agreement between Global

24   and Elixir, and declaring that Elixir does not owe any compensation to Global, or in the

25   alternative;

26   ///


Page 2 -   COMPLAINT                                                   Williams Kastner
                                                                       1515 SW Fifth Avenue, Suite 600
                                                                       Portland, OR 97201-5449
                                                                       (503) 228-7967
     7189102.1                                                                                    Exhibit 1
                                                                                               Page 3 of 16
                 Case 3:20-cv-02055-YY       Document 2-1       Filed 11/25/20        Page 4 of 16




 1           2.       Entry of a judgment declaring the amount of money owed, if any, and to whom,

 2   as between Elixir and Global; and

 3           3.       Any other relief the Court finds just and equitable.

 4           DATED this 24th day of August 2020.

 5                                                  WILLIAMS KASTNER

 6                                                  By s/ Charles R. Markley
                                                        Charles R. Markley, OSB #752405
 7
                                                        Phone: (503) 228-7967
 8                                                      Fax: (503) 222-7261
                                                        Email:     cmarkley@williamskastner.com
 9                                                  Attorneys for Plaintiff

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26


Page 3 -   COMPLAINT                                                     Williams Kastner
                                                                         1515 SW Fifth Avenue, Suite 600
                                                                         Portland, OR 97201-5449
                                                                         (503) 228-7967
     7189102.1                                                                                      Exhibit 1
                                                                                                 Page 4 of 16
                   Case 3:20-cv-02055-YY           Document 2-1        Filed 11/25/20       Page 5 of 16

under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.




From: Martin Hud ler
Sent: Tuesday, April 28, 2020 2:15 PM
To: 'allen@ailal.com' <allen@ailal.com>
Cc: 'Shah' <Shah@elixirtherapeutics.com>; Cha rles Markley <cmarkley@williamskastner.com>
Subject: Compensation Agreement
Importance: High

Martin L. Hudler
Managing Director

Elixir Therapeutics, LLC
1515 SW Fifth Avenue, Suite 600
Portland, Oregon 97201
Direct: (917) 991-7665




ELIXIR
TH::W,:UTICS
E-MAIL CONFIDENTIALITY NOTICE: This message, including any attachments, files, or previous e-mail messages, may
include privileged, confidential and/or inside information, constitute electronic communications within the scope of the
Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq. Any distribution or use of this communication by anyone
other than the intended recipient(s) is strictly prohibited and may be unlawful. The unauthorized and intentional
interception, use, copy, or disclosure of such information, or attempt to do so, is strictly prohibited and may be unlawful
under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.




                                                                                  EXHIBIT 1 - Page 1 of 5
                                                             3
                                                                                                        Exhibit 1
                                                                                                     Page 5 of 16
           Case 3:20-cv-02055-YY               Document 2-1          Filed 11/25/20         Page 6 of 16


                                     COMPENSATION. AGREEMENT

This Co1.n pcnsation Agreement (this "Agreement") i.s entered into as of April 28, 2020 (the "Effoctive
Date"),.by and between KLIXIR THEAAPEUTICS, LLC, a Wyoming limited liability company located
at 1515 SW Fifth Avenue, Suite 600, Portland, Oregon 9720 I ("ELIXIR") and GLOBAL INNOVATIVE
CONCEfTS, LLC, an Alabama limited liabi lity company located at 4237 Old Leeds Lane, Birmingham,
AL 35213 {"ASSOCIATI~"). ELIXIR and ASSOCIATE may each be referred to as a ··Party" and
collectivt~ly as the ''Pa11ies." Capitalized terms used shaJI have the meanings ascribed to them in this
Agreement.

                                               BACKGROUND

A.      The Parties each expect to provide services and contribute towards the execution of one or more
successfu l purchase orders or purchase and sale agreements from ELIXIR for varioliS medical equipment
and supplies including but not limited to medical protection masks, non-medical masks, therm0111eters,
medical gowns, medical caps, medical tcstir.g kits, medical equipment, non-medical and medical gloves,
shoe protectors, hazmat suits and other products (the "Product"), managed and executed under a purchase
order or purchase and sale agreement the consummation of which was materially assisted by 1-\.SSOCIATE
and agrt:cd to in writing by the Parties ('·Sales Transaction'').

13.      f11e. Parties w ish to have a written agreement concerning commissions related to the Sales
Transaci.ion, as well as other future transactions, based on the terms and conditions stated herein.

                                                AGREE1"1ENT

In consideration of the mutual promises contained herein and other good and valuable consideration the
sllfficicncy and receipt of which is hereby acknowledge, the Pa1ties agree as follows:

I.      .i\PPOINTMENT. From time to time ELIXIR may agree in writing for ASSOCIATE to assist
in consummating a Sales Transaction. All such Sales Transactions will be su~ject to lhe tenns stated herein
unless e~prcssly modified in writing.

2.        COMPENSATION and COSTS. It is anticipated that in consummating a Salt:s Transaction. that
Product will be delivered to the designated buyer. Adjustments in quantity may occur due to damage, l_oss
or adju~tments in the number of Products increasing or decreasing due to changes requested by a buyer
('Adjustments"), which may adjust the total compensation due ASSOCIATE. Prior to the payment of any
compensation to ASSOClATE. ELIXHt shall deduct all costs ~f Product, and to the extent incum:d, all
costs of ~ransportation and delivery of the Product, commissions to third parties that have been approved
by ELr~IR and ASSOCIATE, cost of storing Product, insuring Product, costs of customary purcha'>e
order l'iorrncing or reasonable financial costs associated with fulfil ling a purchase order, which is tl1e subject
of a Salus Transaction, and any other ancillary costs related to performing and completing a Sales
Transaction ('·Costs"). Payment of compensation shall be made. via wire transfer or as instructed by
ASSO~UTE. Once the gross sales proceeds from a Sales Transaction are received by ELIXIR and after
all Adjustments and Costs have been taken into account and settled, EUXIR shall within two (2) business
days <lisn-ibute the compensation to ASSOCIATE. Unless otherwise agreed by the Pai1ics in writing:, the
amount of ASSOCIATE'$ compensation shall be equal to fifty percent (50%) of the gross sale~ proceeds
received by ELIXIR from a buyer pursuant to a Sales Transaction, less all Costs and Adjustments.
ASSOCIATE'S compensation shall be sent to ihc following ASS0C1ATE'8 bank account below for the
Sales Transaction involving the fb llowing Product described:

            Bank N~me:                      Regions .Bank
            Account Name:                   Global Innovative Concepts
            Account Number:                 0215906035
            ABA / Routing Number:           062000019

                                                                                 EXHIBIT 1 - Page 2 1of 5
Compensation Agreement
                                                                                                         Exhibit 1
                                                                                                      Page 6 of 16
          Case 3:20-cv-02055-YY              Document 2-1         Filed 11/25/20        Page 7 of 16


           Account I folder Address:      4237 Old Leeds Lane, Birm ingham, AL 35213
            Product Description:          3PLY Disposable Masks I Nitrile Gloves/ Hazrnat Suits
            Buyer:                        State of Georgia
           Purchase Order No:             42200-GEM-0000050317


3.      CONFIDENTIAL INFORMATION.

3.1        '·Confidential Information" includes: (a) the Products; (b) any personally identifiable data or
information regarding any Party and/or supplier; (c) any and all information disclosed by each Party to one
another, in whatever format. that is either identified 8$ or would reasonably be understood to be confidential
and/or proprietary; (d) any notes, extracts, analyses or materials prepared by each Party which are copies
of or derivative works of Confidential Infonnation or from which Confidential Information can be inferred
or otherwise understood: and (e) the terms and conditi011s of this Agreement. "Confidential Information"
does not include information received from the other Party that the Par1y can clearly establish by written
evidence: (i) is or becomes known to the Party from a third party without an obligation to maintain its
confidelltiality; (ii) is or becomes generally known to the public through no act or omission of the Party; or
(iii) is independently developed by the Party without the use ofConfidential lnfonnation.

J .2     Party's Obligations. The Parties wit I not use any Confidential Information for any purpose except
as expreisly authoriLed by this Agreement. Except as expressly provided in this Agreement, the Parties will
not disc!ose Confidential Information to any third party and will protect and treat all Confidential
Information with the same degree of care as it uses to protect its own confidential information of like
importa,~ce, bur in no event with less than reasonable care. Except as expressly provided in this Agreement
the Parties will not use, make or have made any copies of Confidential Information, in whole or in part,
without the prior written amhori1.ation of the remaining Parties. In the event that a Party is required to
disclose Confidential lnfonnation pursuant to law, the Party will notify the remaining Party of the required
disclosure with sufficient time for any of the remaining Parties to seek relief, will cooperate with the Party
in taking appropriate protective measures, and will make such disclosure in a fashion that maximizes
protection 1.1fthe Confidential In formation from further disclosure.

4.      INDEMNIFICATION BY PARTIES.

Each Party will indemnify, defend and hold harmless the remaining Parties from and against any and all
claims, damages and expenses (i ncluding reasonable attorneys' fees and costs of litigation) by any third
party resulting from any acts or omissions of the Party relating to its activities in connection with this
Agreement. including the Party's breach of this Agreement, or the Party's misrepresentations relating to
the Services. Products, or this Agreement, regardless of the form of action.

5.       NON SOLICITATION/ NON CIRCUMVENT. The Parties to this agreement have established a certain
inter rel:;tionship with the buyer in any transaction In which ASSOCIATE and ELI XIR have agreed in writing
to payment of compensation. The Parties wish to respect these relationships and not attempt to
circumvent these relationships in an effort to establish a direct relationship with any such buyer to the
exclusion of the other Party Each Party therefore agrees, along with all signers below and on behalf of
any entity owned, controlled by, controlling or under common control with or by the Party that he/she
will not,..directly or indirectly, as a principal, agent or employee, or as a stockholder, partner, member,
manager, director or officer, or in any other capacity, do any of the followlng at any time for two years



                                                                                                      £
from date of execution of this agreement:

a.       induce or attempt to induce any Party or related entity to breach or terminate any contractual
relat;onsh ip w;th another Party or a buyer ;n the transac,;on: or



                                                                              EXHIBIT 1 - Page 3 of 5
Compensation Agreement                                                                                      2
                                                                                                     Exhibit 1
                                                                                                  Page 7 of 16
           Case 3:20-cv-02055-YY              Document 2-1          Filed 11/25/20         Page 8 of 16


b.        Establish a direct business relationship with any buyer originating from or through ASSOCIATE
or its officers and members or its affiliates or with any seller originating from or through ELLXIR or its
officers and members or its affiliates without first informing the remaining Parties and obtaining written
penn ission and consent from the remaining Parties.

c.        Engage in any activity for the purpose of influencing or attempting to influence, any customers or
cl ients of any other Party to conduct business with any business enterprise if doing so would diminish such
customers' or clients' business with the other Party; or

d.      !)ivert or take away (or attem pt to divert or take away), any of the present customers or clients of
another Party; or

e.       Interfere with the contractual or business relationships of another Party: or

f.      Sla nder or disparage another Party or any of its Affiliates (or any of the directors, officers,
employees or representatives of any of them), or undertake any activity that brings, or could reasonably be
expected to bring, the Party or any of its Affiliates imo public disgrace or disrepute or that has, or could
reasonably be expected to have. a material adverse effect on the Party or any of its Affiliates, including
their goodwill or their business opportunities.

g.       ln a good faith effort to ensure cooperation and maintain peace and harmony among the Parties all
Parties shall have an affinnativc duty to keep the re:rnaining Party informed of any attempted contact by an
existing or potential buyer or seller subject to this agreement.

6.        EQU ITABLE RELIEf. The Parties acknowledges that any breach or threatened breach of this
Agreement involving an unauthorized use of Conlidential Jnfonnation will result in irreparable harm to the
other Pa11y for which damages would not be an adequate remedy, and therefore, in additipn to its rights and
remedies otherwise available at law, either Party, will be entitled to seek injunctive or other equitable relief.
Additionally, any breach of this agreement by any party will subject the Party to be excluded from all other
 future business relationships and agreements entered into by the remaining Parties. Accordingly, the
 injured l?arty agrees that the injured Party shall, in addition to any other rights or remedies it may have, be
entitled to obtain such equitable or injunctive relief as may be available from any court of competent
jurisdiction.

7.      RELATIONSHIP OF PARTIBS. Each Party is an Independent Contractor and not an employee
or agent of the other Party. Specifically, and for the avordancc of doubt, ASSOCIAT E is not aulhorized
to make any changes to a purchase or sale agreement, or to make any commitments or representations to
any buyer or other person concerning any issue.

8.      SURVIVAL. Tem1ination of this Agreement will not relieve either Party from its obligations
arising hereunder prior to termination. Rights and obligations which by their nature should survive will
remain in effect after termination or expiration of this Agreement.

9.      ASSIGNMENT. Neither this Agreement nor any rights or obligations of any Party hereunder shall
be assignable or transferable in whole or in pa11, by operation of law or otherwise, without the prior written
consent of the other Party. Any attempted assignment, subcontract or other transfer of this Agreement or
any of either Party's rights or obligations hereunder will be void ah initio and will be considered a material
breach of'this Agreement.

I 0.    NOTICES. Any notices or other communications required or pcnnitted hereunder shall be in
writing and personally delivered at the principal business addresses designated at the beginning of this
Agreement, or mailed by registered or certified mail, return receipt requested, postage prepaid, at the
address set forth above, or LO such other address or addresses as may be hereafter furnished by one Party to
the other Partv. in compliance with the tenns hereof.                                                 ~hY"
                                                                                                       ~ ,
                                                                                                                     j


                                                                                                       A
                                                                                                            \,
                                                                                EXHIBIT 1 - Page 4 of 5
Compensation Agreement                                                                                           3
                                                                                                        Exhibit 1
                                                                                                     Page 8 of 16
           Case 3:20-cv-02055-YY             Document 2-1          Filed 11/25/20        Page 9 of 16


11.     FORCE MAJEURE. Neither of the Parties shall be liable for failure or delay in performance of
any of its obligations hereunder if such delay or failure to pe1fom1 is caused by circumstances beyond its
control. Parties shall be required to accept any delayed shipment, lack of service, or delivery made within
a reasonable time.

12.      GOVERNING LAWS; ATTORNEYS' FEES. This Agreement shall be governed by and
construed and enforced in accordance with the laws of Oregon. The Parties agree that any legal action or
proceeding with respect to this Agreement may be initiated only in the federal or state cou1ts located in the
Multnomah County, Oregon. By execution and delivery of this Agreement, the Parties submit to and accept
with regard to any such action or preceding the exclusive jurisdiction of such courts. If any legal action or
proceeding is initiated, the prevailing Party shall be entitled to all attorney fees, court costs, and expenses
in addition to any other relief to which such prevailing Party may be entitled.

13.      ENTlRE AGREEMENT; WAIVER. This Agreement constitutes the entire agreement and
understanding of the Parties with respect io the si1bject matter hc.rcof and supersedes and terminates all
other prior commitments, arrangements or ui1dcrstanding.s, both oral and wrincn, between the Parties with
respect thereto. This Agreement may not be 1nodiffcd or amended except by an instrument in writing
executed by the Parties. None of the provisions of this Agreement shall be deemed to have been waived
by any ?.ct or acquiescence on the part of either Party, their associates or employees, but may be waived
only by an instrument in writing signed by an officer of the waiving Party. No waiver of any provisions of
th is Agreement on one occasion shall constitute a waiver of any other provisions or of the same provisions
on anotl~r occasion.

IN WITNESS WHEREOF, the Pat1ies hereto have execute.d this Agreement as of the Effective Date.


ELIXIR:




ASSOCIATE:

GLOBAL IN.NOVATTVE CONCEPTS, LLC


By:
Name: Allen Kilgore
Title:   ;·...tanager




                                                                              EXHIBIT 1 - Page 5 4of 5
Comperysation Agreement
                                                                                                      Exhibit 1
                                                                                                   Page 9 of 16
                  Case 3:20-cv-02055-YY           Document 2-1         Filed 11/25/20      Page 10 of 16


Martin Hudler

From:                              Martin Hudler
Sent:                              Monday, May 111, 2020 9:43 AM
To:                                allen@ai1al.com; Shah
Cc:                                Charles Markley
Subject:                           FW: Compensation Agreement
Attachments:                       Master Compensation Agreement - Elixir - Global.pdf

Importance:                        High



Allen:

Attached is t he Master Commission Agreement previously sent to you. This agreement is not the proper agreement.
Charles Markley of Williams, Kastner, Greene & Markley will be providing us the final agreement sometime today or
tomorrow morning. It will be similar in natu re, just a few clarifications and tweaks to make the process going forward
representative of our working together.

With that said, the attached agreement was never executed or returned to me or anyone at Elixir and is therefore
revoked and considered of no further force or effect. Please disregard same and I'll be providing you w ith a revised (but
similar) agreement as I've outlined herein .

Martin L. Hudler
Managing Director

Elixir Therapeutics, LLC
1515 SW Fifth Avenue, Su ite 600
Portland, Oregon 97201
Direct: (917) 991-7665




ELIXIR
TH:~S:UTICS
E-MAIL CONFIDENTIALITY NOTICE: This message, including any attachments, files, or previous e-mail messages, may
include privileged, confidential and/or inside information, constitute electronic communications within the scope of the
Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq. Any distribution or use of this communication by anyone
other than the int ended recipient(s) is strictly prohibited and may be unlawful. The unauthorized and intentional
interception, use, copy, or disclosure of such information, or attempt to do so, is strictly prohibited and may be unlawful
under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.




                                                                                  EXHIBIT 2 - Page 1 of 5
                                                             1
                                                                                                        Exhibit 1
                                                                                                    Page 10 of 16
                  Case 3:20-cv-02055-YY           Document 2-1         Filed 11/25/20      Page 11 of 16


From: Martin Hudler
Sent: Tuesday, April 28, 2020 2:15 PM
To: 'allen@a ilal.com' <allen@ailal.com>
Cc: 'Shah' <Shah@elixirtherapeutics.com>; Charles Markley <cmarkley@williamskastner.com>
Subject: Compensation Agreement
Importance: High

Martin L. Hudler
Managing Director

Elixir Therapeutics, LLC
1515 SW Fifth Avenue, Suite 600
Portland, Oregon 97201
Direct: (917) 991-7665




ELIXIR
TH:~:UTICS
E-MAIL CONFIDENTIALITY NOTICE: This message, including any attachments, files, or previous e-mail messages, may
include privileged, confidential and/or inside information, constitute electronic communications within the scope of the
Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq. Any distribution or use of this communication by anyone
other than the intended recipient(s) is strictly prohibited and may be unlawful. The unauthorized and intentional
interception, use, copy, or disclosure of such information, or attempt to do so, is strictly prohibited and may be unlawful
under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.




                                                                                  EXHIBIT 2 - Page 2 of 5
                                                             2
                                                                                                        Exhibit 1
                                                                                                    Page 11 of 16
                  Case 3:20-cv-02055-YY                Document 2-1    Filed 11/25/20        Page 12 of 16


Martin Hudler

From:                              Martin Hudler
Sent:                              Monday, May 11, 2020 9:48 AM
To:                                allen@ai1al.com; Shah
Cc:                                'Charles Markley'
Subject:                           RE: Compensation Agreement

Importance:                        High

Tracking:                          Recipient                                    Delivery

                                   allen@ai1al.com

                                   Shah                                         Delivered: 5/11/2020 9:48 AM

                                   'Charles Markley'




Dear Allen:

We never received it, but it doesn't matter, needs to be amended anyway.

I'll ship it over as soon as we have the new one, also, you're needing to represent and warrant t hat you'll be responsible
for everyone being paid east of the Rockies ...

Martin L. Hudler
Ma naging Director

Elixir Therapeutics, LLC
1515 SW Fifth Avenue, Suite 600
Portland, Oregon 97201
Direct: (917) 991-7665




ELIXIR
THS::tAPiUTICS
E-MAIL CONFIDENTIALITY NOTICE: This message, including any attachments, files, or previous e-mail messages, may
include privileged, confidential and/or inside information, constitute electronic communications within the scope of the
Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq. Any distribution or use of this communication by anyone
other than the intended recipient(s) is strictly prohibited and may be unlawful. The una uthorized and intentiona l
interception, use, copy, or disclosure of such information, or attempt to do so, is strictly prohibited and may be unlawful
under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.



                                                                                   EXHIBIT 2 - Page 3 of 5
                                                              1
                                                                                                           Exhibit 1
                                                                                                       Page 12 of 16
                  Case 3:20-cv-02055-YY           Document 2-1        Filed 11/25/20      Page 13 of 16



From: allen@ailal.com <allen@ailal.com>
Sent: Monday, May 11, 2020 9:44 AM
To: Martin Hudler <Martin@elixirtherapeutics.com>; Shah <Shah@elixirtherapeutics.com>
Cc: 'Charles Markley' <cmarkley@williamskastner.com>
Subject: RE: Compensation Agreement

Thanks Martin - I must have sent the wrong agreement back. Will check and send


From: Martin Hudler <Martin@elixirtherapeutics.com>
Sent: Monday, May 11, 2020 11:43 AM
To: allen@ailal.com; Shah <Shah@elixirtherapeutics.com>
Cc: Charles Markley <cmarkley@williamskastner.com>
Subject: FW: Compensation Agreement
Importance: High

Allen:

Attached is the Master Commission Agreement previously sent to you. This agreement is not the proper agreement.
Charles Markley of Williams, Kastner, Greene & Markley will be providing us the final agreement sometime today or
tomorrow morning. It will be similar in nature, just a few clarifications and tweaks to make the process going forward
representative of our working together.

With that said, the attached agreement was never executed or returned to me or anyone at Elixir and is therefore
revoked and considered of no further force or effect. Please disregard same and I'll be providing you with a revised (but
similar) agreement as I've outlined herein.

Martin L. Hudler
Managing Director

Elixir Therapeutics, LLC
1515 SW Fifth Avenue, Suite 600
Portland, Oregon 97201
Direct: (917) 991-7665




ELIXIR
TH:=MP:UTICS
E-MAIL CONFIDENTIALITY NOTICE: This message, including any attachments, files, or previous e-mail messages, may
include privileged, confidential and/or inside information, constitute electronic communications within the scope of the
Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq. Any distribution or use of this communication by anyone
other than the intended recipient(s) is strictly prohibited and may be unlawful. The unauthorized and intentional
interception, use, copy, or disclosure of such information, or attempt to do so, is strictly prohibited and may be unlawful
                                                                                  EXHIBIT 2 - Page 4 of 5
                                                             2
                                                                                                       Exhibit 1
                                                                                                   Page 13 of 16
                  Case 3:20-cv-02055-YY           Document 2-1         Filed 11/25/20      Page 14 of 16

under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.




From: Martin Hudler
Sent: Tuesday, April 28, 2020 2:15 PM
To: 'a11en@ai1al.com' <allen@ai1al.com>
Cc: 'Shah' <Shah@elixirtherapeutics.com>; Charles Markley <cmarkley@williamskastner.com>
Subject: Compensation Agreement
Importance: High

Martin L. Hudler
Managing Director

Elixir Therapeutics, LLC
1515 SW Fifth Avenue, Suite 600
Portland, Oregon 97201
Direct: (917) 991-7665




ELIXIR
THS:!.lAP:UTICS
E-MAIL CONFIDENTIALITY NOTICE: This message, including any attachments, files, or previous e-mail messages, may
include privileged, confidential and/or inside information, constitute electronic communications within the scope of the
Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq. Any distribution or use of this communication by anyone
other than the intended recipient(s) is strictly prohibited and may be unlawful. The unauthorized and intentional
interception, use, copy, or disclosure of such information, or attempt to do so, is strictly prohibited and may be unlawful
under applicable laws. 18 U.S.C. § 2511. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it.




                                                                                  EXHIBIT 2 - Page 5 of 5
                                                             3
                                                                                                        Exhibit 1
                                                                                                    Page 14 of 16
               Case 3:20-cv-02055-YY                              Document 2-1                       Filed 11/25/20                         Page 15 of 16

                                                                    10/22/2020 4:59 PM
                                                                        20CV29344




                                             In the Circuit Court of the State of Oregon
                                                               For the County of Multnomah

ELIX IR THERAPEUTICS, LLC, a Wyoming                                             )
limited liability com pany,                                                      )      Case No. 20CV29344
                                                                                 )
                       Plaintiff,                                                )
                                                                                 )      SUMMONS
                                                                                 )
                  V.
                                                                                 )
                                                                                 )
GLOBAL INNOVATIVE CONCEPTS, LLC, a                                               )
Alabama limited liability company,                                               )
                                                                                 )
                       Defendant.                                                )

To:         Global Innovative Concepts, LLC
            c/o Virginia Kilgore, Registered Agent
            4237 Old Reeds Lane
            Birmingham, Alabama 35213

          You are hereby required to appear and defend the complaint filed against you in the above-entitled action within thirty (30)
days from the date of service of this sum mons upon you, and in case of your failure to do so, for want thereof , plaintiff w ill apply to
the court for the relief demanded in the complaint.

NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY
  You must "appear" in this case or the other side will win automatically. To
"appear," you must file with the court a legal paper called a "motion" or
"answer." The "motion" or "answer" must be given to the court clerk or
                                                                                                S IGNATURE OF ATTORNEY/AUTHOR FOR PLAINTI FF
administrator within 30 days along with the required filing fee. It must be in
proper form and have proof of service upon the plaintiff.
                                                                                                C harles R. Markley, OSll #752405
If you have questions, you should see an attorney immediately. If you need                      Williams Kastner
help in finding an attorney, you may contact the Oregon State Bar's Lawyer                      1515 S W Fifth Avenue, S uite 600
Referral Service [at] Online at www.oregonstatebar.org or by calling (503) 684-                 Portland, Oregon 97201                           (503) 228-7967
3763 (in the Portland metropolitan area) or toll-free elsewhere in Oregon at
(800) 452-7636."



TO THE OFFICER OR OTHER PERSON SERVING THIS SU MMONS: You arc hereby directed to serve a true copy o f this summons, together with a true copy of
the complaint mentio ned therein, upon the individual(s) or other legal cntity(ies ) to whom or which this summons is directed, and to make your proof of service o n the
reverse hereof or upon a separate similar document which you shall attach hereto.


                                                                                                /\      .,-/           )         /
                                                                                            (        / I .Ao   ~   .       '/)          ;,-~-2
                                                                                                                                 r-Y, / ,
                                                                                           ATrORNEY r o R PL!<llfflff
7240677.1




                                                                                                                                                         Exhibit 1
                                                                                                                                                     Page 15 of 16
                   Case 3:20-cv-02055-YY      Document
                                              10/22/20202-1
                                                         4:55Filed
                                                             PM 11/25/20               Page 16 of 16
                                                  20CV29344


 1

2

3

4                             IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                                       FOR THE COUNTY OF MULTNOMAH

6     ELIXIR THERAPEUTICS , LLC, a Wyoming
      limited liability company,                              Case No. 20CV29344
 7
                           Plaintiff,                         DECLARATION OF MAILING
 8

 9                    V.


10    GLOBAL INNOVATIVE CONCEPTS, LLC, a
      Alabama limited liability company,
11
                           Defendant.
12

13          1. I hereby certify that I am a competent person older than 18 years of age, a resident of

14             Portland, Oregon, and that I am not a party to, nor an attorney for, any party in the above

15             captioned action.

16          2. I made service of a true copy of the Summons and Complaint in the above action upon

17             defendant Global Innovative Concepts, LLC by mailing such true copies by first class

18             mail and certified mail, return receipt requested to:

19             Global Innovative Concepts, LLC
               c/o Virginia Kilgore, Registered Agent
20             4237 Old Leeds Lane, Birmingham, Alabama 35213

21    I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST OF MY
      KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS MADE FOR USE AS
22
      EVIDENCE IN COURT AND IS SUBJECT TO P ~TY      L  FO~."
23                                       By'L             V ~
        Executed on October 22, 2020, in   Na :~~vi:;_ hP.-=
                                             . ~,.!           } -:JU'::)~
24       u tnomah County, Oregon
        MI                                 T 1t e: (A-\-;~ 5-EY"ti,c.e.s
                                           Williams Kastner
25                                         1515 SW 5th Ave, Suite 600
                                           Portland, Oregon 97201
26


 Page I -     DECLA RATION OF MAILING                                     Williams Ki,s tncr
                                                                          15 15 SW Fi fih Aven ue, Suite 600
                                                                          Portland, OR 97201-5449
                                                                          (503) 228-7967

      7240626. 1
                                                                                                      Exhibit 1
                                                                                                  Page 16 of 16
